Citation Nr: 0836292	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from May 1996 to July 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2007, the veteran testified before the undersigned 
Veterans Law Judge in St. Petersburg, Florida; a transcript 
of that hearing is of record.

The issues of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
veteran's bilateral shin splints began during his active 
military duty period.  

2.  At no time since service connection has been in effect 
has the veteran's bilateral ear hearing loss been manifested 
by greater than level I hearing loss in each ear.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, bilateral 
shin splints were incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).




Bilateral Shin Splints

The veteran maintains that his bilateral shin splints had 
their onset during military service.  

After carefully reviewing and weighing the positive and 
negative evidence of record, the Board finds that the 
evidence is in equipoise and application of the benefit of 
the doubt doctrine is warranted.  At the outset, the Board 
notes that service treatment records (STRs) show that in 2003 
the veteran was treated for bilateral shin splints over 
several months.  Thereafter however, there are no subsequent 
STRs showing complaints, evaluation or treatment.  
Additionally, at separation examination, clinical evaluation 
was normal.  

Nonetheless, in connection with his claim for service 
connection, the veteran underwent VA examination in November 
2004.  At the examination some tenderness to pressure was 
noted.  The clinical impression was shin splint both legs, 
resolved and in remission.  Subsequent private treatment 
records show a recurrence of shin splints in 2005 and 2007.  

Given the aforementioned the Board finds that there is both 
positive and negative evidence of record.  Thus, when 
resolving all doubt in the veteran's favor, the record shows 
that the veteran received treatment for shin splints in 
service, tenderness to palpation with an impression of 
bilateral shin splints was noted on VA examination in 
November 2004, and the current medical evidence of record 
shows that the veteran has bilateral shin splints and 
receives treatment.  As such, the onset of the veteran's 
bilateral shin splints began in service; thus, service 
connection for bilateral shin splints is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




II.  Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

The veteran's bilateral hearing loss has been evaluated under 
38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2007).  See Acevedo-Escobar 
v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2007).  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2007).  

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the veteran does 
not have total deafness in both ears, the hearing of the non-
service-connected ear is assigned a Roman numeral designation 
of I.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85(f).

Turning to the evidence of record, a November 2004 VA 
examination report shows the veteran gave a history of 
exposure to aircraft noise as an aviation mechanic as well as 
years of exposure to noise from the firing range and 
helicopters.  He indicated difficulty following group 
conversation and listening to the television.  There was no 
occupational or recreational noise exposure reported.  
Puretone thresholds for the right ear were 25, 25, 20, 25, 
and 35, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 25, 25, 20, 25, and 45.  The results of the VA audiogram 
show an average puretone threshold of 26 decibels in the 
right ear with speech discrimination ability of 96 percent, 
and 29 decibels in the left ear with speech discrimination 
ability of 96 percent.  Exceptional patterns of hearing 
impairment were not indicated.  The results were summarized 
as borderline normal hearing in the right ear with mild 
hearing loss at 4000 Hz and borderline normal hearing in the 
left ear with moderate hearing loss at 4000 Hz.  

The veteran underwent a subsequent VA audiology examination 
in July 2006.  Puretone thresholds for the right ear were 30, 
30 , 30, 30, and 35, decibels at 500, 1000, 2000, 3000, and 
4000 Hz, respectively, and for the left ear at the same 
frequencies were 30, 30, 30, 30, and 35.  The results of the 
VA audiogram show an average puretone threshold of 31 
decibels in each ear with speech discrimination ability of 96 
percent, bilaterally.  Exceptional patterns of hearing 
impairment were not indicated.  

In both cases, Table VI indicates a numeric designation of 
level I for each ear.  The point of intersection on Table VII 
reflects a level of hearing loss consistent with a 
noncompensable evaluation.  

While the veteran's contentions and sincere belief in the 
merits of his claim are recognized, his disability is 
evaluated on the objective findings demonstrated during 
audiological examination.  The fact that his hearing acuity 
is less than optimal does not by itself establish entitlement 
to a higher disability rating.  To the contrary, it is clear 
from the Rating Schedule that a higher rating can be awarded 
only when loss of hearing has reached a specified measurable 
level.  That level of disability has not been demonstrated in 
the present case.  Therefore the current level of disability 
shown is encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  Moreover, at no time since the 
grant to service has the medical evidence supported the 
assignment of a compensable evaluation; therefore, there is 
no basis for the assignment of a staged rating under the 
Fenderson case.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).





III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran a letter 
in January 2007 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

Although the veteran did not receive notification asking for 
him to present the effects his disability has on his 
employment and his daily life, he has presented such 
information throughout the pendency of his appeal.  See VA 
examination reports and testimony at his Travel Board 
hearing.  Additionally, since the veteran was given notice 
that he must present worsening of his disabilities for an 
increased rating claim, and he has presented evidence of such 
through his testimony and his VA examinations, he has not 
been prejudiced by not having received notification of the 
necessity to present this evidence.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's STRs 
are of record as well as post service treatment reports.  The 
RO also obtained a VA medical opinions in November 2004 and 
July 2006.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for bilateral shin splints is granted.

An initial compensable rating for hearing loss is denied.


REMAND

The veteran maintains that he has a left knee disability that 
had its onset during military service.  

The evidence in support of his claim consists of STRs, which 
documents that he was treated for patellofemoral syndrome 
(PFS) of the left knee in August 1997.  During follow up 
evaluation he reported an improvement in symptoms and the 
examiner noted both subjective and objective improvement as 
well.  At separation in July 2004, the veteran specifically 
denied a history of impairment of lower extremities, knee 
trouble, or any deformity involving the bone or joints and 
clinical evaluation of the lower extremities was normal.  
Therefore, the STRs do not affirmatively establish the 
existence of a chronic left knee disability.  Likewise, no 
medical records immediately subsequent to service contain 
diagnoses of any pertinent left knee disability.  

Nevertheless, the veteran's treatment for PFS during service, 
as well as his contentions regarding continuation of those 
symptoms thereafter, raise medical questions regarding 
whether a current disability is present and if so, whether 
the onset of the disability began in service.  There are no 
post-service treatment records which sufficiently address 
those matters.  As a result, a VA examination is needed.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
left knee disability, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that he obtain and submit it.

2.  The veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current left knee disability, to include 
patellofemoral syndrome (PFS).  The 
claims folder must be made available to 
the examiner(s) for review of the case, 
and the examination report(s) should 
include discussion of the veteran's 
documented medical history and 
assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies are to be performed, 
and the examiner should review the 
results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.

a.  The examiner should discuss the 
nature and extent of any left knee 
disability and then set forth the 
medical probability that any 
disability is traceable to any 
incidents, symptoms, or treatment 
the veteran experienced or 
manifested during service.

b.  Specifically, the physician 
should provide an opinion addressing 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least 
as likely as not (i.e., a 50/50 
probability), or unlikely (i.e., a 
probability of less than 50 
percent), that any current left knee 
disability had its onset during 
service, or is in any other way 
causally related to the veteran's 
active service.  If the veteran's 
current left knee disability cannot 
be regarded as having originated or 
resulted from the veteran's period 
of service, the examiner should 
specifically indicate so.  

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


